Title: From George Washington to General William Howe, 23 May 1778
From: Washington, George
To: Howe, William


                    
                        Sir,
                        Head Quarters Valley Forge May 23d 1778
                    
                    I duly received your letter of the 10th instant.
                    Inclosed is a copy of a resolution of Congress of the 21st instant; which you will consider as a definitive answer to the propositions, it contains—I shall direct my Commissary of Prisoners in concurrence with yours, to prosecute the exchange, agreeable to that resolve, in the most expeditious and convenient manner. I am With due respect Sir Your Most Obedt servt
                    
                        Go: Washington
                    
                